Citation Nr: 1404159	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-40 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for major depressive disorder (depression).

2. Entitlement to a rating in excess of 10 percent for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's depression symptoms impair his occupational and social life with decrease in work efficiency and intermittent periods of inability to perform tasks.

2. Throughout the period on appeal, the Veteran experienced daily fatigue, has had episodes of dizziness, abdominal pain, and nausea, and has hepatomegaly. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent disability for depression have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2013).

2. The criteria to establish an increased rating of 40 percent disability, but not higher, for Hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent letters to the Veteran in November 2009 and March 2010 providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  The Veteran was informed of what evidence and information he needed to substantiate his claim, which VA would seek to obtain, which he could provide, and how ratings and effective dates would be determined, pursuant to Dingess/Hartman.  The letters were sent prior to the initial denial of his claims.  Thus, VA satisfied its duty to notify the Veteran.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for Hepatitis C in December 2009 and for depression in April 2010.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they were inadequate.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA has satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

A. Depression

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The criteria for 30 percent rating are: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.

The criteria for 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for 70 percent rating are: 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

The criteria for 100 percent rating are: 

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

In this case, the Board finds that the Veteran's depression symptoms most closely approximate a rating of 30 percent disability.  See 38 C.F.R. § 4.130 DC 9343.  

The Veteran is socially isolated and his mood occasionally keeps him from completing tasks, but he generally does not let his depression interfere with the daily functions of his life.  He did not care to be around others and had not seen his new grandson.  He also did not enjoy socializing like he used to.  See Hearing Transcript September 2013.  During the April 2010 VA contract examination, the Veteran reported depressed mood, difficulty sleeping, loss of motivation, anti-social behavior, and passive suicidal ideation.  Since he stopped working, the Veteran noted he sometimes would not leave the house when depressed.  See VA Contract Examination April 2010.  He mentioned that he occasionally gets distracted and noted a time when he barely missed getting injured while mowing the lawn and not paying attention.  See Hearing Transcript September 2013.  Throughout the appeal, he has been assigned Global Assessment of Functioning (GAF) scores of 65 and 50, indicating a spectrum of serious to mild symptoms.  See VA Treatment July 2010; VA Contract Examination April 2010; see also DSM-IV.  These scores are not consistent enough to evidence a certain level of disability, and in any event GAF scores are not dispositive of the level of impairment demonstrated.  See 38 C.F.R. § 4.126.  However, the April 2010 VA contract examiner considered the symptoms to be generally mild, with periods of remission.  Overall, the Veteran's depression impairs his social and occupational life with occasional decrease in work efficiency and intermittent periods of inability to perform tasks.   

The Veteran's symptoms do not rise to the level of a 50 percent disability with reduced reliability and productivity.  He is not working currently due to complications with his Hepatitis C.  However, he stated that he was able and desired to work.  See VA Treatment June 2010.  During the September 2013 hearing, the Veteran explained that he came from a hard-working family and did not let his depression interfere with his job or his household chores.  Although he has not wanted to socialize much, he reported having good relationships with his family and having friends and family that he could rely on for support.  See VA Treatment May 2010, June 2010.  In furtherance of the VA examiners finding that the Veteran's symptoms wax and wane, he tested negative for depression during VA treatment in April 2010 and stated that he enjoyed life in June 2010.  As he has been able to do his job in the past and maintained good relationships with friends and family, his symptoms do not merit a 50 percent rating.  

Similarly, the Veteran's symptoms do not merit a 70 percent or 100 percent rating for occupational and social impairment with deficiencies in most areas or total social and occupational impairment.  

The Board recognizes that some symptoms associated with higher evaluations have been shown in the record- for example, he reported passive suicidal ideation at his April 2010 VA examination.  Suicidal ideation is among the symptoms noted as generally being consistent with a 70 percent rating.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a showing of suicidal ideation does not categorically lead to assignment of a 70 percent rating.  Rather, the question is whether any symptom or combination of symptoms results in the requisite level of overall social and occupational impairment to satisfy such rating assignment.  Here, while suicidal thoughts are certainly serious, they are not deemed a signature component of the disability picture in question.

Finally, it is found that the Veteran's depression symptoms have generally been to the same degree of disability throughout the period on appeal such that staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 126-127.

B. Hepatitis C

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Hepatitis C is analyzed under Diagnostic Code 7354.

A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.115 (DC) 7354.

A 60 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

In this case, the Veteran's Hepatitis C symptoms warrant a 40 percent disability rating for daily fatigue, hepatomegaly, slight weight loss, and episodes of nausea, dizziness, shortness of breath, and abdominal pain.  The Veteran had been taking prescribed, continuous medication for his Hepatitis C symptoms during the period on appeal but had to stop because of negative side-effects.  See VA Treatment May 2010; Hearing Transcript September 2013.  The Veteran experiences loss of appetite and has been instructed by his health care providers to make changes in his diet to help control his symptoms, including eating more fish and limiting himself to one cup of coffee per day.  See Hearing Transcript September 2013.  He noted fluctuations in weight of about 10 pounds.  See id.  The Veteran sought treatment for episodes of nausea, dizziness, shortness of breath, and abdominal pain in November 2009.  He noted that these episodes usually last about a week.  See  Hearing Transcript September 2013.  There is also evidence of hepatomegaly.  See VA Liver Biopsy August 2009; VA Treatment May 2010.

While a 40 percent evaluation is justified, the Veteran's Hepatitis C symptoms do not rise to the level of a 60 percent disability.  Indeed, he does not have incapacitating episodes with a total duration of at least six weeks.  There is only evidence of treatment for one incapacitating episode within the period on appeal.  See VA Treatment Records.  The Veteran has also not experienced substantial weight loss.  He noted slight fluctuations, both loss and gain, of weight.  See Hearing Transcript September 2013.  As such, the noted symptoms do not meet the criteria for a 60 percent disability for Hepatitis C.  Likewise, his Hepatitis C symptoms do not merit a 100 percent rating with near constant debilitating symptoms.  See 38 C.F.R. § 4.115 DC 7354.

The Veteran's Hepatitis C symptoms have been to the same degree of disability throughout the period on appeal such that staged ratings are not necessary.  See Hart, 21 Vet. App. at 509-10.  

C. Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's depression and Hepatitis C are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and case law for evaluating mental health disorders is intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  Additionally, his Hepatitis C symptoms of fatigue, hepatomegaly, and incapacitating episodes are addressed by the rating schedule and this decision.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence supports a rating of 30 percent, but not higher, for depression and 40 percent, but not higher, for Hepatitis C.  See 38 C.F.R. §§ 4.115, 4.130.  Therefore, the benefit of the doubt doctrine is inapplicable and a higher rating is denied.  See 38 C.F.R. § 4.3.  


ORDER

An initial rating in excess of 30 percent for depression is denied.

An increased rating to 40 percent for Hepatitis C is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


